Case 3:18-cv-07354-WHA Document 138-39 Filed 08/29/19 Page 1 of 9




                 EXHIBIT 37
                     Case 3:18-cv-07354-WHA Document 138-39 Filed 08/29/19 Page 2 of 9


                                                                                                                         Request Document

                                 Business Requirements Document
       Designate any requirements that do not apply to the request with N/A
        Request Name:       6214: Attorney Fees for the HPA Tool
        Request Date:       3/7/2018

        Project Sponsor:     Carmen Bell
        Project Manager:     Heather Pemble
        Assigned Analyst:    Travis Hutzell, Adam Alvarez, Mike Agocs
        Requestor:           Carmen Bell
        Business Unit:       Loss Mitigation
        Request Type:        C2C Issue Review and Remediation


       Approvals
       The requirements document will be approved by CEDA management. The analytical manager will sign off on the
       analytical process. The business will sign off on the high -level project.

       Name                                  Project Role                                  Date Approved     !   Approval Documentation
       Carmen Bell                           Senior Leader                                 6/27/2018             [ EMBED Package ]
       Brian Spensley                        Executive Sponsor                            6/27/2018              [ EMBED Package ]
   1   Kara Reimers                          Business Lead /SME                           6/27/2018              [ EMBED Package ]
       Brian Dietz                           RECOR                                        6/27/2018              [ EMBED Package ]
       Jason Depino                          Project Team Lead                            6/22/2018              [ EMBED Package ]
       Mike Jacoby                           Ops Risk Manager                             6/25/2018              [ EM BED Package ]

   Version History
   For each iterative change, create a new row and key in the description to contain all of the changes for that specific
   version. Each time the requirements document requires a new approval, a new version number in the Version History is
   required.
       Version #      Revision Date      Revised By               Change Description
       01            4/3/2018            Mike Agocs               Initial Draft
       02            5/1/2018            Mike Agocs               Added additional waterfall items, details on calculations used
       03            6/1/2018            Mike Agocs               Updated wording to align with language being used in updates to the
                                                                  Federal Reserve, OCC and CFPB
       04            6/20/2018           Mike Agocs               Added waterfall details, one -page summaries of criteria used to
                                                                  determine impact, calculations used
       05            6/21/2018           Mike Agocs               Peer review updates and finalized list of approvers

  Purpose
  The request purpose is to define the reason for the requested work; include the issue and how the request will address
  the issue. Utilize the CIRT tool or the Comprehensive Commitment to Customer Plan (if retail) to pull in the background
  information. CIRT Details:
          Issue - found on the discovery screen, details section
          Root Cause Summary - found on the research screen
          Short Term Solution - found on the discovery screen 4 Details 4 Immediate Corrective Action
          Long Term Solution - found on corrective action screen - likely will not be completed initially

   CEDA objectives will need to be added based on the waterfall approach.

       Backgrou      Background - From CIRT Tool or Comprehensive Commitment to Customer Plan
       nd and        Incident Description.

  Customer Excellence Data & Analytics                                                                              [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                                     W F_H E R NAN D EZ_00011931
               Case 3:18-cv-07354-WHA Document 138-39 Filed 08/29/19 Page 3 of 9


                                                                                                                    Request Document
   Objective    When reviewing CIT 5920 in the Settlement area related to attorney fees, we identified an opportunity to review for
   (s):         additional impacts, which included looking at loans that were potentially denied due to our process at the time for
                how attorney fees were calculated in the decision tool.

                The Home Preservation Application (HPA) tool was placed into production April 13, 2010 with logic to utilize a State
                Fee Matrix that provided maximum allowable foreclosure attorney fees and costs. The HPA tool was automated to pull
                in attorney fees that were paid at the time of the decision from MSP screen (DDCH) and added them to the maximum
                allowable from a state matrix. This practice potentially over stated the dollar amount for recoverable fees that were
                incurred at the time of the decision, which could have created an HTI impact making the payment unaffordable and
                potentially declining for either affordability and /or NPV. The fee matrix usage was eliminated from the HPA tool on
                10/20/2015.

                Customer Impact.
                Customers may have been inappropriately denied for Home Preservation home retention products and for HAMP
                decisions, this may have included loss of related incentives.

                Short and Long Term Solutions.
                Issue no longer occurring since Fee Matrix was eliminated in 2015, no immediate corrective action to take.



                Additional Background - From CEDA Data Discovery

                On April 13, 2010, the Home Preservation Application tool ( "HPA tool ") was place into production. This tool was used
                in the loan modification underwriting process in the Wells Owned, Bank and Private, VA, FNMA, and FHLMC portfolios,
                 including in the FNMA and FHLMC no application modification programs. Among other underwriting processes, the
                 HPA tool was designed to use a state fee matrix to ensure attorney's fees for foreclosure costs did not exceed a certain
                threshold for each state. The HPA tool should have taken the amount of attorney's fees that had been previously
                 invoiced to the Bank, added it to the amount foreclosure counsel quoted to the Bank, which had not yet been
                 invoiced, and compared that amount to the maximum allowable for that particular state. This process should have
                 ensured that the amount invoiced and the amount quoted did not exceed the maximum allowable for that particular
                 state.

                Between April 13, 2010 and October 20, 2015, the HPA tool contained an error involving the use of the state fee matrix
                in calculating the allowable attorney's fees for borrowers who were in active foreclosure. This calculation error caused
                the amount previously invoiced and the amount quoted by foreclosure counsel to be added to the amount contained
                in the state fee matrix.


                Process to identify impacted population
                        SDA pulled population of customers /decisions evaluated for a loan modification using the Home Preservation
                        Application (HPA) tool between 4/13/2010 and 11/1/2015 (extended through February 2016 in the case of
                          appeals).
                          A working team was created to identify customers /decisions that were not impacted by the state fee matrix.
                          The project team was a partnership between SDA, Lending Officers from Default Decisioning Escalations and
                          Remediations and Customer Excellence Data & Analytics (CEDA).
                          The working team initiated weekly credible challenge meetings to review all criteria with Audit, Legal, RECOR
                          and operations.
                          Additionally, the working team would share results of the customer /decisions that were not impacted by the
                          state fee with the larger project team on a weekly basis.
                          The Decisioning Escaltions and Remediations team conducted a credible challenge peer review with other
                          Lending Officers to secure their agreement that the not impacted criteria used was correct and accurate.
                          Finally, there was a manual review conducted for any loans /decisions that the working team could not prove
                          were not impacted by the state fee using data.


                Implemented Foreclosure Postponement Review Process

  Customer Excellence Data & Analytics                                                                          [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                                 WF_H ERNANDEZ_00011932
                Case 3:18-cv-07354-WHA Document 138-39 Filed 08/29/19 Page 4 of 9



                                                                                                                        Request Document
                              Once this issue was identified, the working team developed and initiated a process to review loans at risk of
                              foreclosure.
                              The process consisted of a daily report to identify upcoming foreclosure sales on the possibly impacted
                              population.
                              Foreclosure holds were placed on any loans where the customer may have been denied a loan modification
                              improperly.


                      Process to identify loans that were not impacted by the state fee matrix

                  The project team's goal was to identify decisions, using data, that were not impacted by the state fee matrix. In order
                  to accomplish that task, we followed the process illustrated below where we attempted to identify all loans /decisions
                  that were not impacted by the state fee matrix. Throughout the process, the project team had 1) weekly credible
                  challenge meetings (RECOR, Audit, Legal included); 2) working sessions with the business to define new criteria; and 3)
                  Q &A sessions with DVT. After all the data options were considered, there were still loans /decisions that needed to be
                  manually reviewed to determine if there was impact.


                                Determination Of Impact
                                        Process

                                         Define criteria
                                         to determine
                                           no impact


                                                           Develop code,
                                                             create file




                                                           Review, gain
                                                            agreement




                 CEDA Objectives
                 Primary Objective
                         Identify all loans /decisions (customers) that could have been denied a loan modification (i.e. impacted) based
                         on the HPA tool using the State Fee Matrix amount.



   Waterfall     Waterfall to identify customers that were not impacted by the state fee matrix
   Methodo
   logy          [ HYPERLINK
   Descripti     "file: / //\ \ \ \wfsiadm nsf21 \ \c_mtgbcd_groups \ \DDET\ \6214 %20Aud it %20Docs\ \Detail %20of %20each %20no
   on:           t% 20impacted %20criteria %20(aka %20one- pagers)" ] to more detail on each determination of not impacted
                 criteria

                 1.     Recoverable Fees < the State Fee Matrix amount, HUP /PUP Deferral, Decisioned after 10/21/15
                           Pt 1. - Compare the sum of the Capitalized Resolution Recoverable Fee amount(s) and the Pending Attorney
                           Fees to the State Fee Matrix amount. Any decisions where the sum of this amount is less than the state fee
                           can be removed from the potentially impacted population.
                           Pt 2. -Any decisions where the product reviewed for was "HUP ", "PUP" or "Deferral ". The State Fee Matrix is
                           not used in the decisioning of this product.
                           Pt 3. -Any non appealed decisions that were decisioned after 10/21/15.

  Customer Excellence Data & Analytics                                                                           [ PAGE \* MERGEFORMAT j




CONFIDENTIAL                                                                                                  WF_HERNANDEZ_00011933
              Case 3:18-cv-07354-WHA Document 138-39 Filed 08/29/19 Page 5 of 9


                                                                                                                      Request Document

                 .   HPA Did Not Run Waterfall - Identify decisions where the post modification term is NULL. This indicates the
                     waterfall did not run because the decision is either a pre- modification decline or hard eligibility decline and would
                     not have been impacted by the state fee.

                 .   Repayment Plan - Any decisions where the product reviewed for was "Repayment Plan ". The State Fee Matrix was
                     not used in the decisioning of this product.

                4.   VA Product Type - Any decisions where the product reviewed for was a VA product. The State Fee Matrix was not
                     used in the decisioning of these products.

                     Pre -Waterfall Hard Stop
                          Pt 1. - Any denial reason (see Status of Examples doc below) that had a pre -waterfall hard stop were
                          confirmed as no impact.
                          Pt 2. -A denial reason of 'FailureRecourseOptions' and a Decision Day less than 11/29/2012.

                     Subsequent Modification Approval - Any loan that had a modification approval for a retention solution on or after
                     the day the denial decision was committed is not considered to be impacted. This follows precedent established in
                     prior remediation efforts.

                     Loans with a Subsequent Long Term Modification - Any loan that had a retention modification completion after
                     the day the denial decision was committed is not considered to be impacted. This follows precedent established in
                     prior remediation efforts.

                     HTI Product Specific Exclusions
                         For HAMP Tier 1 products; any decisions where the calculated HTI is > .3199 were not impacted by the state
                         fee.
                         For HAMP Tier 2 products; any decisions where the calculated HTI is > .42 and the property is the borrowers
                          primary residence were not impacted by the state fee.
                          For the Non -HAMP B &P product; any decisions where the calculated HTI is > .3899 were not impacted by the
                          state fee.

                     HAMP Tier 1 &2 HTI Calc + Denial Reason - HAMP Tier 1 and 2 products with a re- calculated HTI value minus the
                     attorney fees paired with select denial reasons
                          For HAMP Tier 1 products; any decisions where the amount of forbearance allowed is less than the post
                          modification forbearance amount and the calculated excessive forbearance HTI is greater than .3199 and has
                          the denial reasons of "Affordability Not Reached ", "Cannot Afford Modified Payment", "Excessive
                          Forbearance ", or "Affordability not Reached - Cannot reach 31% DTI" were not impacted by the state fee.
                          HAMP Tier 2:
                          a.   Any decisions where the amount of forbearance allowed is less than the post modification forbearance
                               amount, the property is the borrowers primary residence, the calculated excessive forbearance HTI is
                               greater than .42 , has an pre- modification LTV greater than 115 and has denial reasons of "Insuff Mo Pmt
                               Reduction ", "No Min 10% PI Pmt Red. Curr -T2" or, "No Min 10% PI Pmt Red. T1 -T2" can be removed
                               from the potentially impacted population.
                          b.   Any decisions where the property is the borrowers primary residence, the calculated HTI is greater than
                               .42 , has an pre- modification LTV less than or equal to 115 and has denial reasons of "Insuff Mo Pmt
                               Reduction ", "No Min 10% PI Pmt Red. Curr -T2" or, "No Min 10% PI Pmt Red. T1 -T2" can be removed from
                               the potentially impacted population.
                          c.   Any decisions where the amount of forbearance allowed is less than the post modification forbearance
                               amount, the property is the borrowers primary residence, the calculated excessive forbearance HTI is
                               less than or equal to .42 , has an pre- modification LTV greater than 115, the payment reduction is less
                               than 10 %, and has denial reasons of "Insuff Mo Pmt Reduction ", "No Min 10% PI Pmt Red. Curr -T2" or,
                                "No Min 10% PI Pmt Red. T1 -T2" can be removed from the potentially impacted population.
                          d.   Any decisions where the property is the borrowers primary residence, the calculated HTI is less than or
                               equal to .42 , has an pre- modification LTV less than or equal to 115, the payment reduction is less than
                                10 %, and has denial reasons of "Insuff Mo Pmt Reduction ", "No Min 10% PI Pmt Red. Curr -T2" or, "No

  Customer Excellence Data & Analytics                                                                            [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                                   WF_HERNANDEZ_00011934
                Case 3:18-cv-07354-WHA Document 138-39 Filed 08/29/19 Page 6 of 9


                                                                                                                      Request Document
                                 Min 10% PI Pmt Red. T1 -T2" can be removed from the potentially impacted population.

                  10. HAMP Tier 1 with exhausted Forbearance - For the HAMP Tier 1 products; decisions that have an LTV Post
                      Modification = 100 %, denial reason(s) of "Affordability Not Reached ", or "Affordability Not Reached - Cannot
                      reach 31% DTI" AND there is a positive forbearance amount were not impacted by the state fee.

                  11. HAMP Decision Affordable Pre -Modification
                         For HAMP Tier 1 products; any decisions where the pre- modification HTI is greater than 0 and less than 31
                         were not impacted by the state fee matrix.
                         For HAMP Tier 2 products; any decisions where the pre- modification HTI is greater than 0 and less than 25
                         were not impacted by the state fee matrix.

                  12. B &P Cap to Reinstate + Pre Mod HTI > 39% - For the B &P Cap to Reinstate product; any denial decisions where
                      the pre- modification HTI was > .39 were not impacted by the state fee.

                  13. B &P Cap to Reinstate, Already Affordable - All B &P Cap to Reinstate Product; and denial decisions where the Post
                      Mod HTI is between 0 and 31 indicating that loan was affordable and State Fee matrix had no impact.

                  14. Non -HAMP B &P Product - For Non HAMP B &P products; decisions that have an LN Post Modification = 100 %,
                      and denial reason(s) of "Affordability Not Reached ", "Cannot Afford Modified Payment" or "NonHamp Private
                      Investor Affordability Not Reached" AND there is a positive forbearance amount that is greater or equal to the
                      state fee were not impacted by the calculation.

                  15. HAMP Tier 2 -STD - For HAMP Tier 2 -STD products; decisions that have an LTV Post Mod = 115 %, and the denial
                      reason of "Post -Mod HTI Above 42 % ", AND there is a positive forbearance amount that is greater or equal to the
                      state fee were not impacted by the calculation.

                 16. HAMP Tier 2 - PRA - For HAMP Tier 2 -PRA; decisions that have an LTV Post Mod = 115 %, and the denial reason of
                     "Post -Mod HTI Above 42 % ", AND a positive PRA amount that is greater or equal to the state fee were not
                     impacted by the calculation.

                 17. HAMP Tier 2 denied for minimum of 10% payment reduction not reached - For HAMP Tier 2 products; any
                     decision where the payment reduction is less than 10% and denial reason of 'No Min 10% PI Pmt Red. Curr -T2' was
                     not impacted be the state fee.

                 18. HAMP Product with UPB Too High - For HAMP products; any decisions with a denial reason of "UPB Too High"
                     were not impacted by the state fee.

                 19. Denial Reason Outside Delinquency Limits - For products in FHLMC Streamlined Mod, FNMA Streamlined Mod, &
                     Alt Mod 3.0; decisions where the denial reason(s) of 'Outside Delinquency Limits', 'Outside Delinquency Limits <3
                     Months', 'Outside Dlq Limits' were not impacted by the state fee.

                 20. FHLMC Streamlined Modification - For products in FHLMC Streamlined Mod, Alt Mod 3.0, FHLMC Mod, & FNMA
                     New Mod; decisions where the denial reason of'MTMLN <80 %' (MTMLTV=Mark to Market LTV) were not
                     impacted by the state fee.

                21. ALT Mod 3.0 - For the Alt Mod 3.0 product; decisions that have an LTV Post Mod = 115 %, and the denial reason of
                     "Modified PI greater than Current Pl" AND a positive forbearance amount were not impacted by the state fee.

                22. MOD24 + HTI > 31% - For the MOD24 product; any decisions where the pre- modification HTI is > .31 were not
                    impacted by the state fee.

                23. FHLMC /FNMA + Denial Reason + HTI Calculation - For FHLMC Mod & FNMA New Mod products ; any decisions
                     where the calculated HTI is not missing and > .55 or < .10, and with a denial reason of "'DTI - out of range %" were
                     not impacted by the state fee.


  Customer Excellence Data & Analytics                                                                         [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                                WF_HERNANDEZ_00011935
                Case 3:18-cv-07354-WHA Document 138-39 Filed 08/29/19 Page 7 of 9


                                                                                                                        Request Document
                24. FHLMC /FNMA Streamline + Denial Reason - For FHLMC Streamlined Mod & FNMA Streamlined Mod products;
                    any decisions without a denial reason of Modified P &I > Current P &I or Modified P &I > Cap & Extend P&I were not
                     impacted by the state fee.

                25. Modified PI greater than or exceeding Current PI - Decisions where the property is the borrowers primary
                    residence, their calculated re- amortized mortgage payment (after removing state fees) is greater than their P &I
                    pre- modification, where the P &I pre- modification amount is greater than 0, and where denial reason is either
                    'Modified PI greater than Current PI' or 'Modified P &I exceeds current' were not impacted by the state fee.

                26. Non -HAMP B &P Affordability not reached - For the Non -HAMP B &P product; any decisions with a pre -
                    modification % greater than 0 and less than 25% and denial reasons of 'Affordability Not Reached' or 'Affordability
                    not Reached - Cannot reach 31% DTI' were not impacted by the state fee.

                27. GSE loans denied for minimum of 10% payment reduction not reached - For the FNMA New Mod & FHLMC Mod
                    products; any decision where the payment reduction is less than 10% and denial reason of 'Required 10%
                    Payment Reduction Not Met' were not impacted by the state fee.

                28. Escrow greater than total HH income / HTI Target Exclusion
                        For HAMP Tier 1 products; any decisions where the total household income is greater than 0 and the sum of
                        the escrow, escrow shortage, and association dues divided by the total household gross income greater than
                        .3199 were not impacted by the state fee.
                        For HAMP Tier 2 products; any decisions where the total household income is greater than 0 and the sum of
                        the escrow, escrow shortage, and association dues divided by the total household gross income greater than
                        .42 and the property is the borrowers primary residence were not impacted by the state fee.
                         For all other products; any decisions where the total household income is greater than 0 and the sum of the
                        escrow, escrow shortage, and association dues is greater than the total household were not impacted by the
                          state fee.

                 29. Non -HAMP B &P < 6% Payment Reduction not met - For the Non -HAMP B &P product: any decision where the
                      PITIAS pre- modification amount is greater than 0, the PITIAS reduction is less than 6 %, and denial reasons of
                      'Requires BU approval for less than 6 %' or 'BU Denied for less than 6 %'were not impacted by the state fee.

                 30. Denial Reason Text Field - Any denial text (internal messages within denial letters) that had a value of 'Previous
                      Modification' or 'Exceeded Mod Limits - BORR' are not impacted by the state fee.




   Goals:        Identify customers that were impacted so they can be remediated.
   Use /         This sizing effort will identify all customers affected by this issue to include in remediation efforts.
   Tactics:
   Benefits      Expanding the scope of the identification efforts will ensure that all affected customers are identified and are
   (cost         remediated if applicable. Will result in increased customer satisfaction through reduced complaints and phone calls.
   savings,
   enhance
   revenue,
   higher
   productiv
   ity,
   improved
   compilan
   ce, better
   decision
   making,
   etc.):



  Customer Excellence Data & Analytics                                                                              [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                                     WF_HERNANDEZ_00011936
                 Case 3:18-cv-07354-WHA Document 138-39 Filed 08/29/19 Page 8 of 9


                                                                                                                         Request Document
    Requirements
     In Scope:                     HPA Tool was the only decision tool which leveraged the state fee matrix and therefore is the only
                                   decisioning tool which is in scope.
                                   Dates of 4/13/2010- 10/20/2015 (time period the State Fee Matrix was used by the HPA tool). In the
                                   case of appeals, extended the time period through February 2016.
                                   All committed decisions from the HPA tool prior to 11/1/2015 and the final decision in the occurrence
                                   of the committed review was a denial.
                                   This effort was based on a decision level review (not at loan level). Therefore, each loan could have one
                                   or more decisions.

    Out of Scope:            All other decisioning tools based on reviews of coding and requirements documents.
                             Validating the accuracy of the HPA Tool functionality.

    Assumptions:            Estimated attorney fees were added to the modification decision within the tool logic, not actually charged
                            to the customer's account. No Fees were inappropriately charged to customers and therefore are not a
                            consideration for this review.

    Due Date:           June 2018
    Frequency:          One Time Analysis
    Contacts:           Recipients:


                         Name                      Role                        Pho.                  Email
                         Bell, Carmen              Sr Leader                                         Carmen.Bell @wellsfargo.com
                         Ossian, Brandy            Finance                                           brandy.ossian @wellsfargo.com
                         Brain Spensley            LoB Approver                                      Brian.A.Spensley @wellsfargo.com
                         Coffin, Christie          LOB Operational Risk                              christie.coffin @wellsfargo.com
                         Beena Menon               LoB Manager                                       beena.menon @wellsfargo.com
                         Kohls, Bob                Legal                                             bobkohls @wellsfargo.com
                         Katherine Bothwell        RECOR                                             Katherine.m.bothwell @wellsfargo.com
                         Rodriguez, Ruby          CIT Analyst                                        ruby.rodriguez @wellsfargo.com
                         Johnson, Tonya           Paralegal                                          tonya.johnson2 @wellsfargo.com
                         Gutierrez, Cathy         Incident Owner                                     cathy.gutierrez @wellsfargo.com
                         Kimberly Smith           LOB Operational Risk                               Kim.Smith2 @wellsfargo.com
                         Reimers, Kara            Lending Officer                                    karareimers @wellsfargo.com
                         Liggett, Jeff            Lending Officer                                   jeff.g.liggett@wellsfargo.com
                        Thompson, Jill            Lending Officer                                   jillthompson @wellsfargo.com
                         Nichols, Nicole          Lending Officer                                    nicole.l.nichols @wellsfargo.com

                       CEDA Project Team:
                        Name                         Role                      1 Phone
                        Pemble, Heather              Analytic Manager                                        Heather.pemble @wellsfargo.com
                        Hutzell, Travis              Analytic Consultant                                     Travis.hutzell @wellsfargo.com
                        Alvarez, Adam                Analytic Consultant                                     Adam.alvarez @wellsfargo.com
                        Agocs, Mike                  Analytic Manager                                        Mike.l.agocs @wellsfargo.com



   Output              Various Documents provided in share folder
   Format:
   Contain
   Secured Data:
   Communicatio        Present findings to business partners
   n Plan:

  Customer Excellence Data & Analytics                                                                            [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                                   W F_H E RNAN DEZ_00011937
              Case 3:18-cv-07354-WHA Document 138-39 Filed 08/29/19 Page 9 of 9


                                                                                                                Request Document



  Business Requirements
  Date: The date the requirement is entered into this Request Document
  Requirement Type: The category to which the requirement belongs (Data, Inclusion, Exclusion, Calculation, Metric, Process,
  Training, Documentation, or Compliance)
  Requirement Description: A complete description of the requirement
  Rationale: Why this requirement is necessary

  [ HYPERLINK " file:///\\\\ wfsiadmnsf2l \ \c_mtgbcd_groups \ \DDET" ] that contains:
          BRD
          Code for Waterfall Criteria
          One page summaries of each waterfall criteria (including examples /screen shots)
          Calculations used
          Testing Documentation
          Data Mapping
          Top of Waterfall (Initial Data Pull)
          State Fee Matrix amounts




  Legal Documents & Attachments
  Include legal settlement, regulatory letters, remediation (C2C) documentation and /or other official documents. Include
  supporting materials for the requirements, such as screen prints, mock -ups, or prototypes. Note: meeting notes will be
  stored in the OneNote file.
   Mock Up:
   Legal or Contractual:




  Customer Excellence Data & Analytics                                                                      [ PAGE \* MERGEFORMAT




CONFIDENTIAL                                                                                             WF_HERNANDEZ_00011938
